Williams, P. J.,
Clayton E. Seitzer, Sr., was elected constable in the Third Ward of Jersey Shore in the election of 1955. In January of 1956, he filed a constable bond. He served as constable for six years, and in the election of 1961 was reelected. In 1962, he failed to file a bond although he served as constable in 1962, and to the present time in 1963.
On June 18, 1963, a petition was presented to this court praying for the appointment of William Smith *468Brosha as constable. It was alleged in this petition that Seitzer failed to post his bond, and the court was of the opinion at that time that Seitzer did not intend to act as constable. The court therefore appointed Mr. Brosha, Seitzer receiving no notice until after the appointment.
At a hearing to vacate the appointment of Brosha, it was brought up that Seitzer has been acting as constable and that he had attempted to renew his bond but was informed by a clerk in the prothonotary’s office that such was not necessary inasmuch as he had a property bond of his own.
We are of the opinion that we made a mistake in appointing Brosha without notice to Seitzer. We are further of the opinion that, inasmuch as Seitzer was elected by the people and did not intend to give up the constableship, the appointment of Mr. Brosha should be cancelled.
In Smith’s Application, 28 Dist. R. 978, an elected constable failed to file a bond. A petition was made to fill the vacancy, and the elected constable was allowed to enter security and qualify for the office.
In In re Appointment of Constable in Newtown Township, 75 D. & C. 520, the elected constable failed to file a bond, and the court made an appointment. This appointment was set aside on the ground that the elected constable had no notice of the appointment and had been given no opportunity to rectify the omission of renewing his bond.
We are of the opinion that these two cases are similar to the one before us now, and that Seitzer should be allowed to proceed and file a bond.

Order of Court

And now, July 18, 1963, the appointment as constable for the Third Ward of the Borough of Jersey Shore of the said William Smith Brosha is set aside.